189 F.3d 808 (9th Cir. 1999)
ROBERT CALABRETTA, individually and as parent and natural guardian of Tamar and Natalie Calabretta, minor children; SHIRLEY CALABRETTA, individually and as  parent and natural guardian of Tamar and Natalie Calabretta, minor children,  Plaintiffs-Appellees,v.JILL FLOYD, individually and in her Official capacity as a Caseworker of Yolo County Department of Social Services; YOLO COUNTY DEPARTMENT OF SOCIAL SERVICES; NICHOLAS SCHWALL, individually and in his official capacity with Woodland Police Department; USSELL SMITH, individually and in his official capacity as Chief of Police of the Woodland Police Department; WOODLAND POLICE DEPARTMENT, Defendants-Appellants.
97-15385
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted June 8, 1998Filed August 26, 1999

[Copyrighted Material Omitted]
J. Scott Smith, Angelo, Kilday and Kilduff, Sacramento, California, for the defendants-appellants.
Michael P. Farris, Home School Legal Defense Association,  Paeonian Springs, Virginia, for the plaintiffs-appellees.
Stephen Bailey (briefed), Placerville, California, for the  plaintiffs-appellees.
Thomas R. Yanger (briefed), Deputy Attorney General, Sacramento, California, for amicus State of California Ex Rel.  Eloise Anders, Director of the California State of Social Services.
Kevin T. Snider (briefed), United States Justice Foundation,  Escondido, California, for amicus United States Justice Foundation and Christian Action Network.
Appeal from the United States District Court for the Eastern District of California.  Lawrence K. Karlton, District Judge, Presiding, D.C. No. CV-95-00345-LKK/PAN.
Before: J. Clifford Wallace, Thomas G. Nelson and Andrew J. Kleinfeld, Circuit Judges.
KLEINFELD, Circuit Judge:


1
This case involves whether a social worker and a police  officer were entitled to qualified immunity, for a coerced  entry into a home to investigate suspected child abuse, interrogation of a child, and strip search of a child, conducted  without a search warrant and without a special exigency.


2
Facts.


3
The two individual defendants moved for summary judgment based on qualified immunity. The district judge denied it.


4
Some individual called the Department of Social Services  October 27, 1994, with the information that gave rise to this  case. The report says that the caller was anonymous, but the  report redacts names, thus it is not clear whether the caller  gave her name but the Department treated her as anonymous,  or whether she refused to give her name. The caller said that  she was once awakened by a child screaming "No Daddy, no"  at 1:30 A.M. at the Calabretta home. Then two days ago she  (or someone else, possibly a Department of Social Services  employee - it is not clear from the report) heard a child in the  home scream "No, no, no" in the late afternoon. The caller  said that the children "are school age and home studied" and  that "this is an extremely religious family."


5
The report was put into the in box of defendant Jill Floyd,  a social worker in the Department. She checked the Department files to see whether the Calabretta family had any  "priors," or had ever been on welfare, and ascertained that  they had no priors and had never been on welfare. She did not  attempt to interview the person who had called in the report.


6
On October 31, four days after the call, the social worker  went to the Calabretta home to investigate. Mrs. Calabretta, thechildren's mother, refused to let her in. The children were standing at the door with their mother, and the social worker  noted on her report that they "were easily seen and they did  not appear to be abused/neglected."


7
The social worker was about to go on vacation, so she  requested that someone else be assigned to the case, but the  investigation had not been completed when she returned. On  November 10, fourteen days after the call and ten days after  the first visit, the social worker returned to the Calabretta  house with a policeman. She did not tell the police dispatcher  about the specific allegations, just that she needed police  assistance to gain access so that she could interview the children. Officer Nicholas Schwall met the social worker at the  Calabretta house, knowing nothing about the case except that  he had been assigned to assist her. She told him that they had  received a report of the children crying, and he understood her  to mean that they might have been beaten.


8
The policeman knocked, Mrs. Calabretta answered, and the  policeman said they were checking on the children's welfare  because someone had reported children crying. Mrs. Calabretta did not open the door, and said she was uncomfortable  letting them in without her husband at home. The police officer had the opinion that in any check on the welfare of children "there is an exigent circumstance" so no search warrant  is needed. Mrs. Calabretta and Officer Schwall disagreed in  their depositions on whether Officer Schwall told her that if  she did not admit them, then he would force their way in.  Appellants concede that for purposes of appeal, the entry must  be treated as made without consent.


9
The social worker then took Mrs. Calabretta's twelve year  old daughter into one room while the policeman stayed with  the mother in another. The twelve year old did not remember  any of the children screaming "No, Daddy, no, " but did recall  that at about the date of the report, her little brother hurt himself in the backyard and screamed "no, no, no. " The social  worker asked what kind of discipline the parents used, and  understood the twelve year old to be saying that the parents  used "a round, wooden dowel, very, very thin wooden  dowel," about "twice as big . . . as a pen. " The three year old  came into the room at that point and said "I get hit with the stick too." The twelve year old told her, according to the  social worker's report, "that her parents do not discipline  indiscriminately, only irreverence or disrespect. " The social  worker wrote in her report "Minor is extremely religious made continual references to the Lord and the Bible. " The  social worker testified that any physical means of disciplining  children "raises a red flag" for her, and "I always counsel or  advise parents on other ways of discipline before they resort  to corporal punishment."


10
While the mother was still with the policeman in the other  room, the social worker told the twelve year old to pull down  the three year old girl's pants. She wanted to look at the three  year old's buttocks to see whether there were marks. The  twelve year old did not do so, and the three year old started  crying. The mother heard her daughter crying and ran in. The twelve year old said "she wants me to take down Natalie's  pants." The social worker said "I understand you hit your  children with objects," and went on to say "It's against the  California state law to hit your children with objects. And I  found out that you hit your children with objects. And I need  to see Natalie's bottom to see if there are bruises there." The  policeman said "I'll leave you alone to do this" and backed  off. The social worker said "The rod of correction?" Mrs.  Calabretta answered, "Oh, it's just a little stick," referring to  "a little Lincoln log, piece of Lincoln log roofing, nine inches  long." Mrs. Calabretta "explained the Biblical basis of its use"  to the social worker. The social worker repeated "It's against  California law to hit your children with objects. This is breaking the law. And I insist on seeing herbottom." The three year  old was screaming and fighting to get loose, the mother  looked at the social worker to see whether she would relent,  but she did not, and the mother pulled down the three year  old's pants in obedience to the social worker's order.


11
There were no bruises or marks on the three year old's bottom. The social worker then insisted on seeing the piece of  Lincoln log roofing, and Mrs. Calabretta showed it to her. The social worker then decided not to interview or examine the  buttocks of any of the other children. She "had a brief conversation with the mother in which we discussed her looking into  alternative forms of discipline."


12
The Calabrettas sued the social worker and policeman and  other defendants for damages, declaratory relief and an injunction under 28 U.S.C. S 1983. The defendants moved for  summary judgment on grounds of qualified immunity. The  district court denied the defendants' motion, and the social  worker and police officer appeal.


13
Analysis.


14
We have jurisdiction over interlocutory appeals from denials of summary judgments denying qualified immunity.1 On  summary judgment, "even in a qualified immunity case, we  must assume the nonmoving party's version of the facts to be  correct."2 Those facts must, of course, be established by evidence cognizable under Federal Rule of Civil Procedure 56.  In this case, although the parties disagree on some details, the  disagreements are not material to the outcome. We review  denial of the qualified immunity claim de novo.3

A. The coerced entry

15
The social worker and police officer concede that for purposes of appeal, they should be treated as having entered the  Calabretta home without consent. They argue that the district  court erred in holding that their non-consensual entry required  special exigency or a search warrant. Their theory is that an  administrative search to protect the welfare of children does  not carry these requirements, and the social worker was doing  just what she was supposed to do under state administrative  regulations. They claim immunity for entry into the home,  interviewing the twelve year old, and strip searching the three year old.


16
"[G]overnment officials performing discretionary functions generally are shielded from liability for civil damages  insofar as their conduct does not violate clearly established  statutory or constitutional rights of which a reasonable person  would have known."4 The right the official is alleged to have  violated must have been "clearly established" in an appropriately particularized sense. "The contours of the right must be  sufficiently clear that a reasonable official would understand  that what he is doing violates that right. That is not to say that  an official action is protected by qualified immunity unless  the very action in question has previously been held unlawful,  but it is to say that in the light of pre-existing law the unlawfulness must be apparent."5 The "relevant question . . . is the  objective (albeit fact-specific) question whether a reasonable  officer could have believed [the] warrantless search to be lawful, in light of clearly established law and the information the  searching officers possessed. [The officer's] subjective beliefs  about the searchare irrelevant."6 "Specific binding precedent  is not required to show that a right is clearly established for  qualified immunity purposes."7


17
The facts in this case are noteworthy for the absence of  emergency. The social worker and her department delayed  entry into the home for fourteen days after the report, because  they perceived no immediate danger of serious harm to the  children. The police officer was there to back up the social  worker's insistence on entry against the mother's will, not  because he perceived any imminent danger of harm. The report that led to the investigation could have indicated a  problem, but was not especially alarming. A child screaming  "no, Daddy, no" late at night could mean that the father was  abusing the child. But in a household where the father puts the  children to bed, these words are often screamed at bedtime,  and also in the middle of the night after a child has gotten up  to go to the bathroom, get a drink of water, check the television, and enter his parents' room to say that he cannot sleep,  when the father puts the child to bed the second time. The  other scream, "no, no, no," likewise may mean abuse, or may  mean that a child around two is developing a normal, healthy  sense of separateness of herself as an individual and perhaps  does not care for her mother's choice of vegetable. The tipster's reference to religion might imply that the tip arose from  religious differences between the tipster and the Calabretta  family. Had the information been more alarming, had the  social worker or police officer been alarmed, had there been  reason to fear imminent harm to a child, this would be a different case, one to which we have no occasion to speak.


18
Appellants urge us to adopt a principle that "a search warrant is not required for home investigatory visits by social  workers." They claim qualified immunity on the ground that  there is no clearly established principle to the contrary. The  principle they urged is too broad. Anderson requires more particularized analysis, to determine whether, in these particular  circumstances, notably the absence of emergency, a reasonable official would understand that they could not enter the  home without consent or a search warrant.8


19
In our circuit, a reasonable official would have known  that the law barred this entry. Any government official can be  held to know that their office does not give them an unrestricted right to enter peoples' homes at will. We held in  White v. Pierce County9, a child welfare investigation case,  that "it was settled constitutional law that, absent exigent circumstances, police could not enter a dwelling without a warrant even under statutory authority where probable cause  existed."10 The principle that government officials cannot  coerce entry into people's houses without a search warrant or  applicability of an established exception to the requirement of  a search warrant is so well established that any reasonable  officer would know it. Under White, appellants' claim, that "a  search warrant is not required for home investigatory visits by  social workers," is simply not the law.


20
Appellants urge that White speaks only to police, not  social workers. That is an invalid distinction. In the case at  bar, the social worker used a police officer to intimidate the  mother into opening the door. Also, there is no reason why  White would be limited to one particular kind of government  official. The Fourth Amendmentpreserves the "right of the  people to be secure in their persons, houses . . . . " without limiting that right to one kind of government official. It is not as  though all reasonable people thought any government official  could enter private houses against the occupants' will, without  search warrant or special exigency, and then White said that  police officers could not, without speaking about social workers. Rather, everyone knew that the government could not so enter houses, and White said that principle was well established, in the context of a child abuse investigation. Appellants' argument that they be allowed qualified immunity  because White did not speak expressly about social workers  is of the kind that Anderson rejects, "[t]hat is not to say that  an official action is protected by qualified immunity unless  the very action in question has previously been held unlawful  . . . ."11


21
There is a distinction between White and the case at bar, but  the distinction is of no help to appellants. In White, there was  a special exigency. Someone had called in a report that the  seven year old had several welts on his back. The boy and his  father talked to the police officer at the door, and the boy tried  to show the officer his back, but the father would not allow  him to. Based on the report, and the father's violent and abusive response when questioned, the officer thought that if he  delayed to get a warrant, the father would injure the child or  remove him from the house before the officer returned with  the warrant. We held that "the deputies had probable cause to  believe the child had been abused and that the child would be  injured or could not be taken into custody if it were first necessary to obtain a court order."12


22
By contrast, in the case at bar, the report did not describe  any evidence of physical abuse, and the social worker and  police officer did not perceive any danger of injury to the  children or loss of evidence if they secured a warrant. On her  first visit four days after the call, ten days prior to her return with the police officer, the social worker wrote "Minors were  easily seen and they did not appear to be abused/neglected."  The only reason the social worker and police officer did not  seek a search warrant was that their subjective opinion was  that they did not need one.


23
Appellants argue that Baker v. Racansky13 limits White to  the principle that compliance with a constitutionally permissible state statute entitles the government officials to immunity.  That is not correct. We did not limit White at all in Baker, but  merely held that it did the claimants in that case no good.  Baker is not on point, because it did not involve any kind of  home search, and did not turn on any child welfare exception  to normal search and seizure law.


24
In Baker, we held that social workers were entitled, in the  particular circumstances of that case, to qualified immunity  for their decision to take a child into protective custody. We  noted that at the time, "there was no binding Ninth Circuit or  Supreme Court precedent which clearly established when  state officials could or could not take a child into temporary  protective custody."14 That, of course, distinguishes Baker  from the case at bar, where at the time there was binding  Ninth Circuit precedent, White, which clearly established that  the general law of search warrants applied to child abuse  investigations. Baker also differs from the case at bar in that  the investigators reasonably believed that the child was in  imminent danger of abuse if they did not act. A neighbor's  children reported to their mother, and to the social worker,  that the child's fatherhad sexually abused them, and one of them had a vaginal rash that corroborated the accusation.  When the social workers asked the father's own child if his  father did anything sexual with him, the child denied it but  "started walking around the room . . . would crawl up in his  chair . . . went into the corner of the room, put his head in  between his legs, raised his legs up, put his arms up toward  his head like this, curled up."15 The social workers thought the  denial was false, because of the child's bizarre behavior when  he made the denial, and thought that the mother would not be  able to protect the child when the father was released from  jail.


25
Appellants argue that other circuits have allowed broader  qualified immunity, so the social worker and police officer  could not have been expected to know that they were acting  unconstitutionally. They cite Darryl H. v. Coler ,16 Wildauer v.  Frederick Cnty.,17 and Franz v. Lytle,18 and some out of circuit  district court and state court decisions to show that there is no  well-established right to privacy from inspections by social  workers. It is not clear that a conflict among other circuits  would create qualified immunity where clearly established  law in this circuit would preclude it,19  but even if it could,  these cases would not establish such an open question about  coerced entry.


26
Darryl H. involves strip searches of children, not warrantless entries into homes, and is discussed below with respect  to the strip search. Wildauer involves an entry into a home,  but there was apparent consent and no express objection, no criminal aspect to the investigation, no entry of a parental  home to investigate parents' treatment of their children, and  no investigatory purpose. The householder had nine "foster  children" living with her (apparently the children were not  placed there pursuant to custody orders), and two sets of parents had complained that she would not give their children  back despite the absence of any custodial claim. When the  social worker appeared, the householder gave two children  back and said there were two more she could not find, and  invited the social worker in to help look for them. The social  worker came back with a nurse because many of the children  were disabled and the house looked unhygienic to the social  worker, but the purpose of the second look, to which no  objection was made, was to see whether the children should  stay there, not to investigate any crime.


27
We are unable to see why appellants cite Franz v. Lytle.20  A neighbor told the police that a woman was leaving her two  year old unsupervised and not changing her urine-soaked diapers. The Tenth Circuit held that the investigating police officer was not entitled to qualified immunity, for having the  neighbor take off the child's diaper so that he could examine  and feel the baby's vaginal area, and under the guise of investigating for sexual molestation, threatening to take the baby  into protective custody to make the parents bring the baby to  a hospital for further vaginal examination (which revealed no  evidence of sexual molestation, a crime for which there was  no evidence). The case would not have given the police officer and social worker in the case at bar any reason to think  their entry into the Calabretta house and strip search of the three year old was constitutionally permissible, because to the  extent that Franz was in any way analogous, the police officer  lost on his qualified immunity claim.


28
One other circuit has spoken on facts analogous to those in  the case at bar. Good v. Dauphin County Social Services,21  like our decision in White, holds that a social worker and  police officer were not entitled to qualified immunity for  insisting on entering her house against the mother's will to  examine her child for bruises. Good holds that a search warrant or exigent circumstances, such as a need to protect a child  against imminent danger of serious bodily injury, was necessary for an entry without consent, and the anonymous tip  claiming bruises was in that case insufficient to establish special exigency. In our case, the anonymous tip did not even  allege bruises.


29
Appellants also argue that the doctrine allowing certain  kinds of administrative searches without warrants or special  exigency applies to social workers' entries into homes for  child protection. That proposition is too broad for the kind of  particularized examination of conduct in particular circumstances required by Anderson. We need not decide whether in  some circumstances that doctrine might apply, because it does  not apply in the circumstances of this case.


30
The starting point for administrative searches is Camara v.  Municipal Court.22 The case involved a routine municipal  housing code inspection of an apartment house, yet the Court held that the Fourth Amendment requirement of a search warrant, consent, or exigent circumstances applied. The requirement of probable cause was diluted in the circumstances, so  a warrant would be easy to obtain if an occupant would not  let an inspector in without it, but a search warrant was necessary in the absence of special exigency or consent, despite the  lack of any criminal investigatory purpose. Our analysis in  White is consistent with Camara, and Camara is of no help  to appellants.


31
Appellants argue that Wyman v. James,23 establishes that  where a social worker enters a house to investigate the welfare of a child, Fourth Amendment standards do not apply. It  does not. Wyman holds that the state may terminate welfare  where a mother refuses to allow a social worker to visit her  home to see whether the welfare money is being used in the  best interests of the child for whom it is being paid. It does  not hold that the social worker may enter the home despite the  absence of consent or exigency. Wyman distinguishes Camara  on the ground that in Wyman, "the visitation in itself is not  forced or compelled."24 In the case at bar, by contrast, the  entry into the home was forced and compelled.


32
New Jersey v. T.L.O.25  holds that the Fourth Amendment does apply to a school administrator search of a student's purse, but that in the special context of in-school  searches, the Fourth Amendment did not require a warrant or  probable cause. It has no bearing on searches of a home.  Appellants would have us read T.L.O. as a blanket suspension of ordinary Fourth Amendment requirements where children  are involved. The Court's opinion does not support so broad  a reading. The court emphasized that it was "the school  setting" that "requires some easing of the restrictions to which  searches by public authorities are ordinarily subject."26 Of  course there are occasions when Fourth Amendment restrictions on entry into homes are relaxed. We emphasize that in  this case the officials entered without a warrant or consent  simply because they thought they had a right to do so, and  thought that theFourth Amendment did not apply to entries  into homes where children were involved. This was not a case  where the officials coercing entry into the home recognized  some special exigency creating imminent risk to the child.  White v. Pierce County27 establishes that a special exigency  excuses a warrantless entry where the government officers  have probable cause to believe that the child has been abused  and that the child would be injured or could not be taken into  custody if it were first necessary to obtain a court order.


33
Appellants also argue that the coerced entry into the home  was primarily to protect the children, not investigate crime,  pursuant to California regulations. It is not clear why this  would excuse them from compliance with the Fourth Amendment, in light of the Camara holding that administrative  inspections of buildings are "significant intrusions upon the  interests protected by the Fourth Amendment," even though  not criminal, so in the absence of emergency, warrants should  be obtained if consent is refused.28 We held, years before the  coerced entry into the Calabretta home, that even in the context of an administrative search, "[n]owhere is the protective force of the fourth amendment more powerful than it is when  the sanctity of the home is involved . . . . Therefore, we have  been adamant in our demand that absent exigent circumstances a warrant will be required before a person's home is  invaded by the authorities."29


34
Nor did the California statutes and regulations direct the  social worker or police officer to coerce entry into the home  without a warrant or special exigency, or suggest that no warrant was needed in that circumstance. The statutes30 appellants  cite say nothing about entering houses without consent and  without search warrants. The regulations they cite require  social workers to respond to various contacts in various ways,  but none of the regulations cited31 say that the social worker  may force her way into a home without a search warrant in  the absence of any emergency. A possibly related regulation,  in the chapter on "Report of Child Abuse Investigative  Procedures," does speak to search warrants, but not at all  helpfully to appellants. It says that the "child protective  official" receiving a report should "consider the need for a  search warrant."32 This administrative regulation would tend  to put the social worker on notice that she might need a search  warrant, not that she was exempt from any search warrant  requirements. Appellants presented no evidence they did  "consider the need for a search warrant." They both imagined  incorrectly that no search warrants were necessary to enter  houses for child abuse investigations.


35
We conclude that on appellants' first issue, whether they  were protected by qualified immunity regarding their coerced entry into the Calabrettas' home, the district court was right.  They were not.


36
B. The strip search.


37
Appellants second issue on appeal is whether they were  entitled to qualified immunity for the social worker's requiring the twelve year old to talk to her in a separate room and  requiring the mother to pull down the three year old's pants.  They argue that there is no authority on point in the Ninth Circuit, and the SeventhCircuit held in Darrell H. v. Coler33 that  such a visual inspection is shielded by qualified immunity.  They also argue that there are so many reports of child abuse  that the social workers cannot bear any additional restrictions  on how they conduct their investigations. In their memorandum in support of summary judgment filed in the district  court, appellants did not argue that they were entitled to qualified immunity for the interview with the twelve year old.  Because this claim was not raised in the district court, it cannot be raised for the first time on appeal34 and we have no  occasion to pass on the question. The argument in the district  court was limited to the proposition that the social worker violated no clearly established law in strip searching the three  year old, so that is the only issue we consider.


38
Darryl H. is not entirely supportive of appellants' position.  The strip search was conducted at the children's school, and  did not involve an official takeover of the family home. The  Seventh Circuit reversed a summary judgment in the social workers' favor on constitutionality of the search. The opinion  says that "nude physical examination is a significant intrusion  into the child's privacy" and even where the child is too  young to have the same subjective sense of bodily privacy as  an older child, the nude body search affects "legitimate expectations of the parents . . . , protected by the fourteenth amendment, that their familial relationship will not be subject to  unwarranted state intrusion."35 Although a warrant or probable  cause was not needed, in the Seventh Circuit's view, reasonableness was under the Fourth Amendment, and there were  issues of fact that precluded summary judgment regarding  reasonableness. Although in Darryl H., as in the case at bar,  the social worker ordered the mother to strip the child, there  was a genuine issue of fact about whether the mother did so  consensually or in response to coercion. Also, not much  checking had been done on the validity of the tip, the children  denied abuse, and there was evidence that the tipster might  not be fair and objective.


39
Darryl H. offers some support to appellants because it held  that the social workers were entitled to qualified immunity.  But the strip search was not done during an unconstitutional  entry into the home, and the information supporting a strip  search was much stronger in Darryl H. than in the case at bar.  The school principal reported "Lee H., age six, was tied up for  punishment. Lee and his sister, Marlena, age seven, were thin  and not allowed to eat lunch at school, and the children's  clothes and bodies were dirty."36 The principal told the social  worker that "both parents were usually angry when they came  to school . . . that other students indicated Lee was tied up for punishment," but "that bruises had never been observed on  the children."37 Thus, in Darryl H., the social workers had  substantial reason to believe that the children were malnourished, dirty, and abusively disciplined.


40
By contrast with Darryl H., in the case at bar the social  worker had little reason to believe that the three year old was  abused. The tip itself included a reference to the Calabrettas'  religious views that might suggest that the tipster was motivated by religious differences. Even if the tip was entirely  accurate, a benign explanation of "no, Daddy, no " and "no,  no, no" was at least as likely as any punishment,let alone  abusive punishment. The social worker had noted on her first  visit that "Minors were easily seen and did not appear to be  abused/neglected." The twelve year old had already explained  away the screaming and told the social worker that the children were not abusively disciplined. The social worker's notations refer to the religiosity of the household, but surely a  family's religious views cannot justify social workers invading the household and stripping the children. The social  worker plainly expressed the view to the mother that use of  any object to spank a child, such as the "rod " (a nine inch Lincoln log) was illegal, and she did have reason to believe that  such an object was used, but appellants have cited no authority for the proposition she was right that California law prohibits use of any object to discipline a child. The statutes we  have found prohibit "cruel or inhuman" corporal punishment  or injury resulting in traumatic condition.38 While some punishment with some objects might necessarily amount to cruel or inhuman punishment, a token "rod" such as a nine inch  Lincoln log would not. A social worker is not entitled to sacrifice a family's privacy and dignity to her own personal views  on how parents ought to discipline their children.


41
The Third Circuit held, in factual circumstances much more  similar than Darryl H. to the case at bar, that the social workers lacked qualified immunity for strip searching small children. In Good v. Dauphin County Social Services,39 an  anonymous tipster told Social Services that a seven year old  girl had bruises on her body and said she got them in a "fight  with her mother." As with Calabretta, a social worker and  police officer insisted on entry, claiming that they needed no  search warrant to investigate child abuse.


42
Good reversed a summary judgment in the social worker's  and police officer's favor on qualified immunity, and held that  they were not entitled to qualified immunity. Even though  there was no case in point, the Third Circuit held that the general proposition was clearly established that the government  may not "conduct a search of a home or strip search of a person's body in the absence of consent, a valid search warrant,  or exigent circumstances."40  Good cited a Seventh Circuit  case for the proposition that "It does not require a constitutional scholar to conclude that a nude search of a thirteenyear-old child is an invasion of constitutional rights of some  magnitude. More than that: it is a violation of any known  principle of human dignity."41 Good holds that under  Anderson, "a public official may not manufacture immunity  by inventing exceptions to well settled doctrines for which the case law provides no support."42


43
Good distinguishes Darryl H. on the ground that in Darryl  H. the social workers acted pursuant to state guidelines but  they did not in Good (nor did they in the case at bar), and  because "the strip search in this case came in the context of  a forced entry into a residence" at about 10 P.M.43 Good held  that "the propriety of the strip search cannot be isolated from  the context in which it took place," referring to the coerced  entry into the home.44


44
The Tenth Circuit has likewise held that a police officer  conducting a strip search of a small child in the context of a  child abuse investigation lacked qualified immunity. Franz v.  Lytle,45 discussed above, held thata police officer who  insisted on looking at a two year old's vagina, and having a  doctor look at it, to assure the absence of sexual abuse, lacked  qualified immunity for the strip search. The Tenth Circuit  rejected the officer's arguments that there was no case  directly in point establishing the unconstitutionality, that this  was an administrative search, and that such great latitude  should be allowed for child protection, and held that a tip that  the baby was going around with urine soaked diapers and unsupervised was not sufficient reason to allow this search. The  Tenth Circuit said that the social interest in child protection  included not only protection against child abuse, but also "the  child's psychological well-being, autonomy, and relationship  to the family or caretaker setting."46


45
This case is like Good, not Darryl H. The strip search  cannot be separated from the context in which it took place,  the coerced entry into the home. An unlawful entry or search  of a home does not end when the government officials walk  across the threshold. It continues as they impose their will on  the residents of the home in which they have no right to be.  There is not much reason to be concerned with the privacy  and dignity of the three year old whose buttocks were  exposed, because with children of that age ordinarily among  the parental tasks is teaching them when they are not supposed to expose their buttocks. But there is a very substantial  interest, which forcing the mother to pull the child's pants  down invaded, in the mother's dignity and authority in relation to her own children in her own home. The strip search as  well as the entry stripped the mother of this authority and dignity. The reasonable expectation of privacy of individuals in  their homes includes the interests of both parents and children  in not having government officials coerce entry in violation of  the Fourth Amendment and humiliate the parents in front of  the children. An essential aspect of the privacy of the home  is the parent's and the child's interest in the privacy of their  relationship with each other.


46
The social worker had already established that, as  against the weak tip, "no, Daddy, no," and "no, no, no," the  children did not appear to be neglected or abused, the twelve  year old said that they were not, and the object with which  they were disciplined was a token "rod" consisting of a nine  inch Lincoln log. By the time the social worker forced the mother to pull down the child's pants, the investigation had  contracted to the social worker's personal opinion that any  discipline of a child with an object must be against the law,  and her puzzling mention of the family's religiosity. The government's interest in the welfare of children embraces not  only protecting children from physical abuse, but also protecting children's interest in the privacy and dignity of their  homes and in the lawfully exercised authority of their parents.


47
AFFIRMED.



Notes:


1
 Act Up!/Portland v. Bagley, 988 F.2d 868, 870 (9th Cir. 1993).


2
 Liston v. County of Riverside , 120 F.3d 965, 977 (9th Cir. 1997).


3
 Act Up!/Portland, 988 F.2d at 871.


4
 Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).


5
 Anderson v. Creighton, 483 U.S. 635, 640 (1987) (internal citation  omitted).


6
 Id. at 641.


7
 Brady v. Gebbie, 859 F.2d 1543, 1557 (9th Cir. 1988).


8
 Anderson, 483 U.S. at 640-41.


9
 White v. Pierce County, 797 F.2d 812 (9th Cir. 1986).


10
 Id. at 815.


11
 Anderson, 483 U.S. at 640.


12
 White, 797 F.2d at 815.


13
 Baker v. Racansky, 887 F.2d 183 (9th Cir. 1989).


14
 Id. at 187.


15
 Id. at 189.


16
 Darryl H. v. Coler, 801 F.2d 893 (7th Cir. 1986).


17
 Wildauer v. Frederick County , 993 F.2d 369 (4th Cir. 1993).


18
 Franz v. Lytle, 997 F.2d 784 (10th Cir. 1993).


19
 See Garcia v. Miera, 817 F.2d 650, 658 (10th Cir. 1987).


20
 Franz v. Lytle. 997 F.2d 784 (10th Cir. 1993).


21
 Good v. Dauphin County Social Servs., 891 F.2d 1087 (3d Cir. 1989).


22
 Camara v. Municipal Court, 387 U.S. 523 (1967).


23
 Wyman v. James, 400 U.S. 309 (1971).


24
 Id. at 317.


25
 New Jersey v. T.L.O., 469 U.S. 325 (1985).


26
 T.L.O., 469 U.S. at 340.


27
 White v. Pierce County, 797 F.2d 812, 815 (9th Cir. 1986).


28
 Camara v. Municipal Court, 387 U.S. 523, 534, 539-40 (1967).


29
 Los Angeles Police Protective League v. Gates, 907 F.2d 879, 884  (9th Cir. 1990).


30
 Cal. Welfare & Inst. Code SS 16501(a) & 16208. Though appellants  cite S 16208, the Code says that section was repealed.


31
 DSS Regulations SS 31-105.1, 31.105.11, 31.120.1, 31-125.2, & 31130.2.


32
 Cal. Admin. Code tit. 11, S 930.60.


33
 Darryl H. v. Coler, 801 F.2d 893 (7th Cir. 1986).


34
 Marx v. Loral Corp., 87 F.3d 1049, 1055 (9th Cir. 1996) ("Generally, an appellate court will not consider arguments not first raised before the  district court unless there were exceptional circumstances.") (citation  omitted).


35
 Darryl H., 801 F.2d at 901.


36
 Id. at 905.


37
 Id.


38
 Cal. Penal Code, tit. 1, SS 11165.3 & 11165.4.


39
 Good v. Dauphin County Social Services, 891 F.2d 1087 (3d Cir.  1989).


40
 Id. at 1092.


41
 Id. at 1093, citing Doe v. Renfrow, 631 F.2d 91, 92-93 (7th Cir. 1980).


42
 Good, 891 F.2d at 1094.


43
 Id. at 1096.


44
 Id. at 1096, n. 6.


45
 Franz v. Lytle, 997 F.2d 784 (10th Cir. 1993).


46
 Id. at 792-93.